DETAILED ACTION


Allowable Subject Matter
Claims 1-23 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method to determine a follower pose in a virtual reality (VR) simulator during a simulation step, comprising:
computing one or more current candidate poses utilizing input parameters, wherein each of the current candidate poses is a temporal projection of a follower pose along a respective sweep direction towards a leader pose, and wherein an obstruction is located between the follower pose and the leader pose;
selecting a target pose from the one or more current candidate poses;
refining the target pose utilizing physics-based constraints and the input parameters, wherein the physics-based constraints use a surface of the obstruction; and
rendering a new follower pose based on the refined target pose.
However in the context of claim 1 as a whole, the prior art does not teach “in a simulated environment.” Therefore, Claim 1 as a whole is allowable.

Claim 16 and 17 are respectively allowable for the same reason described as above.

The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611